In re Presley, Joseph; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Desoto, 11th Judicial District Court Div. A, No. 56550; to the Court of Appeal, Second Circuit, No. 39484-KH.
Writ granted in part; otherwise denied. The DeSoto Parish District Attorney’ Office is ordered to provide relator with an estimate of the costs , of reproducing public records relator has requested and to which relator is entitled. La. Const, art. XII, section 3; R.S. 44:31; R.S. 44:31.1; State ex rel. Leonard v. State, 96-1889 (La.6/13/97), 695 So.2d 1325; State ex rel. Level v. State, 99-2266 (La.12/17/99), 751 So.2d 869; Range v. Moreau, 96-1607 (La.9/3/96), 678 So.2d 537. In all other respects, this application is denied.